DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 05/02022 has been entered.  Claims 1, 9, and 22 have been amended, claim 14 remains canceled, claim 23 has been canceled, and claim 24 has been added; and therefore, claims 1-13, and 15-22, and claim 24 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.


Claim Objections
	
The objection to claim 22 cited in the previous Office Action cited on 01/06/2022 has been withdrawn, since Applicant has amended the claim to remove the term “adjacent.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, it is unclear what Applicant is attempting to claim regarding “a container having a main chamber…”, line 3, of claim 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 13, 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter Lihl), and further in view of US 2006/0046243 A1-Stachecki et al. (hereafter Stachecki)
Claim 1: “A system for cryocooling biological samples, the system comprising: a first chamber that holds a first amount of a cryogenic liquid;”:  Lihl discloses a Dewar vessel encompasses an inner container 12 is filled with a liquid cooling agent 3 that is preferably liquid nitrogen (Col. 3, lines 33-36). 
“a container holder, positioned within the first chamber and in direct contact with the cryogenic liquid within the first chamber”:  Lihl disclose a container holder (chamber 5) receives a container 50 (Col. 4, line 34) and the container holder (chamber 5) is positioned within the first chamber (Dewar vessel 1, Col. 4, lines 30-36, Figs. 1 and 2), which is also in direct contact with the cryogenic liquid 3.
“that holds a removable container positioned therein,”:  Lihl discloses container holder (chamber 5) receives container 50 which encompasses at least one specimen holder 2, therefore, container holder (chamber 5) is capable of holding at least one removable container positioned therein (Col. 4, lines 33-36, Fig. 2).  Further, Lihl et al. disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
“wherein the removable container holds a second amount of the cryogenic liquid”:  Lihl discloses container 50 is capable of holding a second amount of liquid cryogenic fluid (liquid cooling agent 3, Col. 4, lines 33-36, Fig. 2).  Further, Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
“and forms a second chamber;”:  Lihl discloses container 50 forms a second chamber which is illustrated in Fig. 2, Col. 4, lines 33-36).
“an elongated tube holder holds one hollow elongated tube into the removable container;”:  Lihl discloses an elongated tube holder (actuation element 36) which holds a transfer container 35 (an elongated tube, Fig. 2, Col. 4, lines 48-53).  Further, Lihl disclose the elongated tube (transfer container 35) is a syringe or pipette (Col. 4, line 47, both are hollow tubes).  Further, Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).

Regarding claim 1, Lihl teaches the invention discussed above.  Further, Lihl teaches a hollow elongated tube (transfer container 35) and Lihl disclose the hollow tube (transfer container 35) is in the removable container (Dewar vessel 1, Fig. 6), and illustrated in Fig.  However, Lihl does not teach a sample wand configured to hold and transfer a biological sample.
For claim 1, Stachecki et al. teaches a method for vitrification of a mammalian biological specimen (Para. [0002], lines 1-2) and Stachecki teaches a similar sample wand (a straw that is sealable to hold a biological specimen (Para. [0014], lines 3-4), and transferring the biological specimen (Para. [0053], line 2), which reads on the instant claim limitation of a sample wand configured to hold and transfer a biological sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lihl to further include a sample wand (straw) configured to hold and transfer a biological sample as taught by Stachecki et al., because Stachecki teaches the straw containing the vitrified biological specimen may be stored at ultra-low temperature (typically in liquid nitrogen) until such time as the biological specimen is required for use (Para. [0014], lines 8-11).
Claim 2: “wherein the sample holder is an elongated sample holder having a distal end with a first diameter, and a proximal end with a second diameter larger than the first diameter of the distal end.”:  Lihl disclose the elongated sample holder (transfer container 35) has a distal end with a first diameter and a proximal end with a second diameter larger than the first diameter of the distal end, further illustrated in annotated Fig. 3 below.

    PNG
    media_image1.png
    393
    413
    media_image1.png
    Greyscale


Claim 7: “wherein a distal end of the elongated tube includes an angled distal surface.”:  Lihl disclose a distal end of the elongated tube (transfer container 35); further, Lihl disclose an angled distal surface of a distal end of the elongated tube (transfer container 35) illustrated in annotated Fig. 2 below.

    PNG
    media_image2.png
    393
    413
    media_image2.png
    Greyscale


Claim 8: “wherein the cryogenic liquid is liquid nitrogen.”:  Lihl discloses the liquid cooling agent is preferably liquid nitrogen (Col. 3, lines 35-36).

Claim 9: “wherein the container holder is rigidly mounted within the first chamber at least partially submerged in the first amount of the cryogenic liquid.”:  Lihl discloses the container holder (chamber 5) is rigidly mounted with within the first chamber (Dewar vessel 1, Col. 3, lines 36-37, Fig. 1), which is at least partially submerged in the cryogenic liquid 3 (Fig. 1). 

Claim 13: “further comprising a fourth chamber formed by a bottom side wall portion of the container holder and an inner bottom surface of the first chamber, wherein the fourth chamber is configured to receive the second amount of the cryogenic liquid drained from the removable container.”:  Lihl discloses a fourth chamber formed by a bottom side wall portion of the of the container holder (chamber 5, Col. 4, line 34, Fig. 1) and an inner bottom surface of the first chamber (Dewar vessel 1, Col. 3, line 28, Fig. 1), illustrated below in annotated Fig. 1, which is capable of receiving the second amount of cryogenic liquid drained from the container. Further, Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
 

    PNG
    media_image3.png
    348
    356
    media_image3.png
    Greyscale



Claim 16: “wherein the elongated tube holder is configured to be vertically transferred along a first vertical plane via a first vertical transfer mechanism.”:  Lihl disclose the elongated tube (transfer container 35) can move up and down along an axis 37 (Col. 4, lines 58-89) and Lihl the control unit 38 is what makes the movement of the elongated tube (transfer container 35) possible (Col. 4, lines 59-60).

Claim 21: “wherein the elongated tube holder is configured to transfer the elongated tube into the container, and to transfer the elongated tube containing the sample holder therein out of the container.”:  Lihl discloses a control unit 38 is what makes possible programming of a chronological sequence of transfer steps between the at least one reservoir holder 20 and the at least one specimen holder 2 (Col. 4, lines 59-62).

Claim 22: “A cryogenic cooling system for cryocooling biological samples, the cryogenic cooling system comprising: a container having a main chamber that contains a cryogenic liquid”:  Lihl discloses a Dewar vessel encompasses an inner container 12 is filled with a liquid cooling agent 3 that is preferably liquid nitrogen (Col. 3, lines 33-36). 
“a Dewar seating thereon the container and having a first chamber fluidly connected to the main chamber to receive therefrom and hold a first amount of the cryogenic liquid;”:  Lihl disclose a Dewar vessel 1 seats thereon to the container  12 (illustrated in Fig. 1).  Further, Lihl disclose the Dewar (Dewar vessel 1) has a first chamber (chamber 4, Fig. 1) fluidly connected to the main chamber (container 12, Fig. 1) to receive and hold a first amount of cryogenic liquid (liquid cooling agent, Col. 3, line 35).
“a removable container disposed in the first chamber and having a second chamber that holds a second amount of the cryogenic liquid distinct from the first amount of the cryogenic liquid;”:  Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).  Further, Lihl discloses container 50 forms a second chamber which is illustrated in Fig. 2, Col. 4, lines 33-36), where the contents of the second chamber (container 50) does not contact the contents of the first chamber (Dewar vessel 1), also illustrated in Fig. 4.
“a container holder positioned inside the Dewar and within the first chamber in direct contact with the cryogenic liquid in the first chamber, the container holder removably holding therein the removable container;”:  Lihl discloses container holder (chamber 5) receives a container 50 (Col. 4, line 34) and is in thermal contact with the Dewar vessel 1 (Col. 4, lines 30-36, Figs. 1 and 2).  Further, Lihl disclose chamber 5 is inserted into neck 13 of Dewar vessel (Col. 3, lines 36-37), this the container holder (chamber 5) is removably holding therein.  Also, Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
“an elongated tube holder that holds and moves a hollow elongated tube between a first position above the removable container and a second position in the cryogenic liquid held within the second chamber of the removable container;”:  Lihl discloses an elongated tube holder (actuation element 36) which holds a transfer container 35 (an elongated tube, Fig. 2, Col. 4, lines 48-53).  Further, Lihl disclose the elongated tube (transfer container 35) is a syringe or pipette (Col. 4, line 47, both are hollow tubes).  Further, Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).  Additionally, Lihl disclose the elongated tube (transfer container 35) can move up and down along an axis 37 (Col. 4, lines 58-89) and Lihl the control unit 38 is what makes the movement of the elongated tube (transfer container 35) possible (Col. 4, lines 59-60).

Regarding claim 22, Lihl teaches the invention discussed above.  Further, Lihl teaches a hollow elongated tube (transfer container 35) and Lihl disclose the hollow tube (transfer container 35) is in the removable container (Dewar vessel 1, Fig. 6), and illustrated in Fig.  However, Lihl does not teach a sample wand configured to hold and transfer a biological sample.
For claim 22, Stachecki teaches a method for vitrification of a mammalian biological specimen (Para. [0002], lines 1-2) and Stachecki teaches a similar sample wand (a straw that is sealable to hold a biological specimen (Para. [0014], lines 3-4), and transferring the biological specimen (Para. [0053], line 2), which reads on the instant claim limitation of a sample wand configured to hold and transfer a biological sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lihl to further include a sample wand (straw) configured to hold and transfer a biological sample as taught by Stachecki, because Stachecki teaches the straw containing the vitrified biological specimen may be stored at ultra-low temperature (typically in liquid nitrogen) until such time as the biological specimen is required for use (Para. [0014], lines 8-11).

Claims 3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter, US 2006/0046243 A1-Stachecki et al., and in further view of US 9,417,166 B2-Thorne et al. (‘166 B2)
Regarding claim 3, modified Lihl teaches the invention discussed above in claim 2.  Further, modified Lihl teaches an elongated sample holder with a proximal end and a sample wand (straw) discussed above.  However, modified Lihl does not teach a magnet or a magnetic portion positioned thereon and configured to be magnetically held by the same wand.
For claim 3, Thorne (‘166 B2) teaches a magnet which hold the sample and hits holder to a base which is capable of magnetically holding the wand (Col. 10, lines 13-14), further, Fig. 2 illustrate the magnet is located on the proximal end of the sample holder, which reads on the instant claim limitation of a magnet or a magnetic portion positioned thereon and configured to be magnetically held by the same wand.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include a magnet or a magnetic portion positioned thereon and configured to be magnetically held by the same wand as taught by Thorne (‘166 B2) because Thorne (‘166 B2) teaches the sample 1 and its holder 2 are held to a base 3 by, e.g., a magnet (Col. 10, lines 13-14) and Thorne teaches the holder and the base are held together to prevent the sample from sliding off the sample holder during acceleration (Col. 10, lines 31-32).

Regarding claim 17, modified Lihl teaches the invention discussed above in claim 16.  Further, modified Lihl teaches a sample wand (straw) discussed above.  However, modified Lihl does not teach the sample wand is configured to be vertically transferred along the first vertical plane via a second vertical transfer mechanism.
	For claim 17, Thorne teaches various vertical translation mechanism which include gravity, a guillotine-like mechanism), by a solenoid, by a linear or stepper motor (e.g., along a rotating screw), by a nanomotion motor, by compressed gas (via a piston), and by a mechanical mechanism that couples a spinning weight with an electric clutch to a linear translation stage; it could also be translated using a multiple axis robotic arm/manipulator; the motion can be tailored in each of these mechanisms to provide limited acceleration magnitudes during acceleration from rest and deceleration to a stop in the liquid cryogen (Col. 10, lines 22-30), which reads on the instant claim limitation of the sample wand is configured to be vertically transferred along the first vertical plane via a second vertical transfer mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include another vertical translation mechanism as taught by Thorne, because Thorne teaches the vertical translation mechanism can be driven by, e.g., gravity (e.g., simple free fall along a guiding rod, a lever, Col. 10, lines 19-20) and Thorne teaches it t could also be translated using a multiple axis robotic arm/manipulator (Col. 10., lines 26-27) and this will prevent the sample from sliding off the sample holder during initial acceleration, which becomes less of a concern as the sample mass becomes smaller (Col. 10, lines 30-33).

Regarding claim 18, modified Lihl teaches the invention discussed above in claim 1.  However, modified Lihl does not teach a gas handling manifold configured to remove a cold gas layer above the cryogenic liquid in the container.
For claim 18, Thorne teaches the cold gas layer can be removed by several mechanisms (Col. 6, line 3), which reads on the instant claim limitation of a gas handling manifold configured to remove a cold gas layer above the cryogenic liquid in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include various mechanisms for removing a cold gas layer as taught by Thorne because Thorne teaches a stream of warm, dry gas is projected along the sample's plunge path from a nozzle or other aperture held above the initial position of the sample (Col. 6, lines 4-6) and Thorne teaches the gas stream may be coaxial with the plunge path or it may come at any angle to the plunge path, including along the cold surface; the gas nozzle or outlet may be held in a fixed position, or it may be attached to the vertical translation mechanism that holds the sample so that it moves with the sample; the size and shape of the nozzle, its distance above the surface of the liquid cryogen, and the gas flow velocity exiting it can be adjusted to produce the most efficient removal of the cold gas layer and the largest temperature gradient near surface of the liquid cryogen (Col. 6, lines 21-30).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter Lihl), US 2006/0046243 A1-Stachecki et al. (hereafter Stachecki), US 9,417,166 B2-Thorne et al. (hereafter Thorne,‘166 B2), and in further view of US 7,263,162 B2-Thorne et al. (hereafter Thorne, ‘162 B2).
Regarding claim 4, modified Lihl teaches the invention discussed above in claim 2.  Further, modified Lihl teaches an elongated sample holder with a distal end discussed above.  However, modified Lihl does not teach a micropatterned film positioned thereon, wherein the micropatterned film is configured to hold the biological sample.
For claim 4, Thorne (‘162 B2) teaches a patterned film 12 located at the distal end of the sample holder (Col. 7, lines 6-7, Figs. 2A and 3), where the pattern film is capable of holding a biological sample, which reads on the instant claim limitation of a micropatterned film positioned thereon, wherein the micropatterned film is configured to hold the biological sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include a patterned film located on the distal end of the sample holder and capable of holding a biological sample as taught by Thorne (‘162 B2), because Thorne (‘162 B2) teaches the patterning on the film 12 allows for mounting the smallest crystals (Col. 7, lines 7-9); and Thorne (‘162 B2) teaches the crystals can be of proteins and other biological macromolecules (Col. 1, lines 35-36).

Regarding claim 5, modified Lihl teaches the invention discussed above in claim 4.  However, modified Lihl does not teach a micropatterned film that is about 5-25 µm thick, and has a width, length and/or diameter of about 1-3 mm.
For claim 5, Thorne (‘162 B2) teaches a patterned filed with a thickness of 3-15 µm (Col. 9, line 16); further, Thorne (‘162 B2) teaches diameter must be matched to the size of the crystal and capillaries of many diameters must be stocked (Col. 3, lines 10-12), which reads on the instant claim limitation of a micropatterned film that is about 5-25 µm thick, and has a width, length and/or diameter of  about 1-3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include a micropatterned film that is about 5-25 µm thick, and has a width, length and/or diameter of 1-3 mm as taught by Thorne (‘162 B2), because Thorne teaches the thin plastic film is employed to support a crystal to be analyzed (Col. 4, lines 35-36) and Thorne (‘162 B2) teaches to ensure that the crystal ends up near the radial center of the capillary, the capillary diameter must be matched to the crystal size (Col. 3, lines 9-10).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter Lihl), US 2006/0046243 A1-Stachecki et al. (hereafter Stachecki), US 9,417,166 B2-Thorne et al. (hereafter Thorne, ‘166 B2), and in further view of US 2013/0263622 A1-Mullen et al. (hereafter Mullen)
Regarding claim 6, modified Lihl teaches the invention discussed above in claim 2.  Further, modified Lihl teaches an elongated sample holder with a proximal end and an elongated tube discussed above.  However, modified Lihl does not teach a plurality of fins extending radially out from an outer surface, of the proximal end, wherein the projections are configured to contact an inner surface of the elongated tube when the elongated sample holder is positioned therein.
For claim 6, Mullen teaches a cryogenic sample holder 10 designed to retain biological specimens (Para. [0003], lines 1-2 and abstract, lines 1-2), where the sample holder 10 comprises projections 28 (fins) on the body 20 of the holder 10 (Para. [0026], line 1 and Para. [0027], lines 1-3, Fig. 3), Fig. 3 of Mullen illustrate multiple projections, further, Mullen teaches the projections 28 (fins) are capable of contacting a surface of the elongated tube when the elongated sample holder is positioned therein, which reads on the instant claim limitation of a plurality of fins extending radially out from an outer surface, of the proximal end, wherein the projections are configured to contact an inner surface of the elongated tube when the elongated sample holder is positioned therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include a plurality of projections (fins) extending radially out from an outer surface, of the proximal end, wherein the projections are configured to contact an inner surface of the elongated tube when the elongated sample holder is positioned therein, as taught by Mullen, because Mullen teaches the projections 28 (fins) help to insulate the body 20 and may be solid or hollow (Para. [0027], line 4) and if the projections are hollow one or more may have an opening that permits cryogenic fluid to enter the projection, which would assist in maintaining body 20 at a low temperature (Para. [0028], lines 1-3).



Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter Lihl), US 2006/0046243 A1-Stachecki et al. (hereafter Stachecki), and in further view of US 2009/0186405 A1-Chin.
Regarding claim 10, modified Lihl teaches the invention discussed above in claim 1.  Further, modified Lihl teaches an elongated tube holder discussed above.  However, modified Lihl does not teach elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein.
For claim 10, Chin teaches devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2), and a clamp 940 comprising a jaw (Para. [0072], lines 1-2, Fig. 9B), is illustrated in annotated Fig. 9B below with hemi-cylindrical jaws, which is capable of gripping elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein, which reads on the instant claim limitation of elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein.

    PNG
    media_image4.png
    424
    428
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein as taught by Chin, because Chin teaches in order to vitrify, the end of a cryogenic container is inserted through the sleeve; the container is inserted until the heat transfer zone is located where it will be immersed within the general flow of the cryogen and once in place, the open jaw of the clamp is placed over the sleeve at 926; the handles of the clamp are released which allows the jaw to squeeze the sleeve to engage the cryogenic container; the purpose of clamping the cryogenic container to the sleeve is to keep the cryocontainer from being pushed out of the sleeve when the cryogen flows (Para. [0074], lines 10).

Regarding claim 11, modified Lihl teaches the invention discussed above in claim 10.  Further, modified Lihl teaches an elongated tube holder discussed above.  However, modified Lihl does not teach elongated hemi-cylindrical jaws.
For claim 11, Chin teaches devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2), and a clamp 940 comprising a jaw (Para. [0072], lines 1-2, Fig. 9B), is illustrated in annotated Fig. 9B below with hemi-cylindrical jaws, which reads on the instant claim limitation of elongated hemi-cylindrical jaws.

    PNG
    media_image4.png
    424
    428
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein as taught by Chin, because Chin teaches in order to vitrify, the end of a cryogenic container is inserted through the sleeve; the container is inserted until the heat transfer zone is located where it will be immersed within the general flow of the cryogen and once in place, the open jaw of the clamp is placed over the sleeve at 926; the handles of the clamp are released which allows the jaw to squeeze the sleeve to engage the cryogenic container; the purpose of clamping the cryogenic container to the sleeve is to keep the cryocontainer from being pushed out of the sleeve when the cryogen flows (Para. [0074], lines 10).  Further, the material of the elongated hemi-cylindrical jaws being composed of stainless is an obvious design choice (MPEP §2173.05, Section IV).
Regarding claim 12, modified Lihl teaches the invention discussed above in claim 1.  Further, modified Lihl teaches a third chamber (apparatus 10, Fig. 2) which performs the automated transfer of at least one liquid between the at least one specimen holder 2 and the at least one reservoir holder 20 (Col. 4, lines 54-56) and a removable container, also discussed above.  However, modified Lihl does not at least one conduit.
For claim 12, Chin teaches a dip tube 724 (Para. [0058], line 10, Fig. 7), which reads on the instant claim limitation of at least one conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include at least one conduit (dip tube 724) as taught by Chin, because Chin teaches a dip tube 724 extends into the bottle to draw out liquid nitrogen (Para. [0058], line 10, Fig. 7).

Regarding claim 20, modified Lihl teaches the invention discussed above in claim 1.  Further, modified Lihl teaches a second amount of cryogenic liquid and a first chamber discussed above.  However, modified Lihl does not explicitly teach the first chamber includes one or more drains in a top portion thereof.
For claim 20, Chin teaches a one or more drains (outlet pipe 170, Para. [0058], line 3, Fig. 7), Fig. 7 illustrate the outlet pipe 710 on a top portion of a first chamber (chamber 714, Fig. 7), and illustrated in annotated Fig. 7 below, which reads on the instant claim limitation of the first chamber includes one or more drains in a top portion thereof.

    PNG
    media_image5.png
    251
    515
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include one or more drains in a top portion thereof as taught by Chin, because Chin teaches the top assembly comprises an outlet pipe 710 (Para. [0058], lines 1-3) and Chin teaches a small flow of cold gaseous nitrogen will then flow through and chill the outlet pipe; this flow also prevents backwash of ambient air into the outlet pipe (Para. [0063], lines 2-5).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter Lihl), US 2006/0046243 A1-Stachecki et al. (hereafter Lihl), US 2009/0186405 A1-Chin, and in further view of US 9,297,499 B2- Jimenez-Rios et al. (hereafter Jimenez-Rios)
Regarding claim 15, modified Lihl teaches the invention discussed above in claim 10.  Modified Lihl does teach a fourth chamber (inner container 12, Col. 3, line 34, Fig. 1), and modified Lihl teaches a removable container also discussed above.  However, modified Lihl does not teach a cutter configured to cut the member or pierce a bottom surface of the container to allow the second amount cryogenic liquid to drain from the container into the fourth chamber.
For claim 15, Jimenez-Rios teaches a device for the cryopreservation and/or vitrification of a biological sample in a freezing medium (Col. 1, lines17-19), a cutting element that may be used or associated with the cryogenic storage device (Col. 3, lines 12-13), which is capable of cutting the member or pierce a bottom surface of the container to allow the second amount cryogenic liquid to drain from the container into the fourth chamber and reads on the instant claim limitation of a cutter configured to cut the member or pierce a bottom surface of the container to allow the second amount cryogenic liquid to drain from the container into the fourth chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include a cutting element (cutters) as taught by Jimenez-Rios, because Jimenez-Rios teaches a cutting element slices an outer sleeve or overwrap that encased biological sample-containing vessel as the vessel is held in an organizer or rack within the storage device (Col. 3, lines 15-18, Figs. 5 and 6).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al. (hereafter Lihl), US 2006/0046243 A1-Stachecki et al. (hereafter Stachecki), and in further view of US 4,534,818- Kreager et al. (Kreager)
Regarding claim 19, modified Lihl teaches the invention discussed above in claim 1.  Further, modified Lihl teaches a proximal end and a distal end of the hollow elongated tube (transfer container 35).  However, modified Lihl does not teach an ultrasonic sealer or thermal sealer comprising retractable jaws positioned above the container holder and configured to seal at least one of a proximal end and a distal end of the tube.
For claim 19, Kreager teaches an ultrasonic sealing unit provided with opposing jaw members such that when the jaws shut the material tensioned against the sealing area provide seals (abstract, lines 8-9 and Col. 3, lines 1-4), which reads on the instant claim limitation of an ultrasonic sealer or thermal sealer comprising retractable jaws positioned above the container holder and configured to seal at least one of a proximal end and a distal end of the tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl and further include an ultrasonic sealer or thermal sealer comprising retractable jaws as taught by Kreager, because Kreager teaches at the top of the arcuate path, the jaws close with the flexible packaging material therebetween and during the downward portion of the cycle (Col. 3, lines 61-64) and the ultrasonic sealing unit is actuated and end seals are provided on the flexible packaging material (Col. 2, lines 61-64); further, Kreager teaches present invention may be any material susceptible to ultrasonic sealing, which may be conventional materials or materials especially adapted to be sealed ultrasonically (Col. 6, lines 24-26).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For independent claim 24, the prior art fails to teach or fairly suggest a system for cryocooling biological samples, the system comprising: a Dewar containing an insulated first chamber having an upper portion and a lower portion, the lower portion holding and directly contacting a first amount of a cryogenic liquid; a container holder mounted inside the first chamber and having sidewalls in direct contact with the cryogenic liquid within the lower portion of the first chamber, the container holder including a high thermal conductivity metallic material; a removable container inside the first chamber and positioned within and removable from the container holder, the removable container having an exterior surface shaped and sized to match an interior surface of the container holder such that the exterior surface is in direct contact with the interior surface, the removable container forming a second chamber holding a second amount of the cryogenic liquid in thermal contact with the first amount of the cryogenic liquid through the Reply to Office Action of 01-06-2022Docket No.: MTG0103WPOUS Application No.: 17/056,796Page 6 of 15 sidewalls of the container holder, wherein the cryogenic liquid in the removable container is not in fluid contact with the cryogenic liquid in the first chamber; a sample holder with opposing first and second ends and an aperture adjacent the second end that is spanned by a thin polymer film on which a sample is supported.  Additionally, the prior at fails to teach or fairly suggest a sample wand that holds and transfers the sample holder with the sample; a translation stage to which the sample wand attaches; a sample holder enclosure formed of a low thermal conductivity polymeric material; and a sample holder enclosure gripper that holds the sample holder enclosure within the second amount of the cryogenic liquid inside the removable container and in an orientation to accept the sample holder, wherein the translation stage is operable to vertically translate the sample holder from an initial position, located above the first chamber, to a final position, located within the sample holder enclosure with the sample holder enclosure in the removable container with the second amount of the cryogenic liquid such that the sample is fully immersed in the cryogenic liquid, where this in combination with the claim as a whole.
The closest prior art is US 7,547,416 B2-Lihl, US 2006/0046243 A1-Stachecki, US 9,417,166 B2-Thorne (‘166 B2), US 7,263,162 B2-Thorne (‘162 B2), US 2013/0263622 A1-Mullen, US 2009/0186405 A1-Chin, US 9,297,499 B2- Jimenez-Rios, and US 4,534,818- Kreager.  Lihl teaches a cryo-substitution or low-temperature substitution. The invention relates in particular to a Dewar vessel for automated cryo-substitution or low-temperature substitution that is embodied with a neck and is filled with a liquid cooling agent, a chamber for receiving a container being provided in the neck.  Stachecki teaches an invention relates to a method for vitrification of a mammalian biological specimen, such that the biological specimen remains viable after it is thawed.  Thorne (‘166 B2) teaches an invention relating in general to a method and devices for rapid cooling of small (10 microliter or smaller) biological samples to cryogenic temperatures (approximately 150 K or less).  Thorne (‘162 B2) teaches an invention relating to sample mounts for mounting and manipulating macromolecular and virus crystals and other samples for X-ray crystallography, and methods of using the same.  Mullen teaches an invention relating to o cryogenic transfer of biological specimens such as tissue, embryos and unfertilized eggs, and more particularly, to transport vessels designed to keep specimens at a temperature at which they will maintain their viability.  Chin teaches an invention s in the field of devices for the cryo preservation of biological specimens.  Jimenez-Rios teaches an invention relating to a device for the cryopreservation and/or vitrification of a biological sample in a freezing medium and more particularly, to a bath suitable for receiving and/or storing a container containing a biological sample in liquid-phase nitrogen.  Kreager teaches an invention relating to novel method and apparatus for making flexible bags.


Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Regarding the middle of pg. 12 of Applicant’s arguments, where Applicant asserts the reference of Lihl alone or in combination with the references of Stachecki, Thorne (‘162 B2), Thorne (‘166 B2), Mullen, Chin, Jimenez-Rios, and Kreager fails to teach or suggest every element and limitation of Applicant’s amended claims.  Further, Applicant goes on to provide an example of the latter, restated here: “none of the cited references have been shown to disclose a cryocooling system that includes a container holder that is positioned within the first chamber and in direct contact with the cryogenic liquid within the first chamber”, which is presented in claim 1 of the instant application.  Referring to the latter, the primary references of Lihl discloses a Dewar vessel encompasses an inner container 12 is filled with a liquid cooling agent 3 that is preferably liquid nitrogen (Col. 3, lines 33-36) and Lihl discloses a container holder (chamber 5) receives a container 50 (Col. 4, line 34) and the container holder (chamber 5) is positioned within the first chamber (Dewar vessel 1, Col. 4, lines 30-36, Figs. 1 and 2), where the inner container 12 of the Dewar vessel includes the container holder (chamber 5), which is positioned within the first chamber (Dewar vessel 12), which is in direct contact with the liquid nitrogen 3 of the first chamber (Dewar vessel 12).  
Additionally, Applicant asserts the claim limitation of “positioned inside the Dewar and within the first chamber in direct contact with the cryogenic liquid in the first chamber”, recited from claim 22 of the instant application.  Referring to the latter, which is similar to the previously mentioned limitation of the claim 1 of the instant application recited above in this section, the primary reference of Lihl does disclose this feature as discussed above in this section.  Furthermore, Applicant assert the claim limitation of the container holder be rigidly mounted within the first chamber at least partially submerged in the first amount of the cryogenic liquid has also been addressed via the reference of Lihl.  Lihl disclose the container holder (chamber 5) is rigidly mounted with within the first chamber (Dewar vessel 1, Col. 3, lines 36-37,) which is illustrated in Fig. 1 of Lihl, which is at least partially submerged in the cryogenic liquid 3 (Fig. 1), since the container holder (chamber 5) is included with the Dewar vessel  12, which is in contact with the liquid nitrogen 3 of the vessel.
 Lihl disclose Dewar inner container 12 (first chamber) and the container holder (chamber 5), both components.  However, regarding the bottom of pg. 12 and the top of pg. 13 of Applicant’s arguments, where Applicant asserts that the container holder (chamber 5) of Lihl is neither positioned within the inner container 12 (first chamber), nor directly contacts the cryogenic liquid 3 with the container 12.  Referring to the latter argument, the examiner disagrees for the following reasons, also, the examiner draws the Applicant to annotated Fig. 1 of Lihl below.  Firstly, the container holder (chamber 5) of Lihl is clearly within the Dewar vessel 1 of Lihl and the container holder (chamber 5) includes or is a part of the inner container 12 of Lihl, which is in contact with the liquid nitrogen of the vessel as shown below in annotated Fig. 1.

    PNG
    media_image6.png
    746
    801
    media_image6.png
    Greyscale

Regarding the middle and bottom pg. 13 of Applicant’s arguments, where Applicant asserts the cited references fail to teach a Dewar having a first chamber holding a first amount of cryogenic liquid.  For the latter limitation, presented in claim 22, the  reference of Lihl disclose Lihl disclose a Dewar vessel 1 (shown in Fig. 1) is adjacent to the container  12 (illustrated in Fig. 1).  Further, Lihl disclose the Dewar (Dewar vessel 1) has a first chamber (chamber 4, illustrated in Fig. 1) fluidly connected to the main chamber (container 12, Fig. 1) to receive and hold a first amount of cryogenic liquid (liquid cooling agent, Col. 3, line 35).  Additionally, Applicant asserts the references fails to teach a removable container disposed in the Dewar’s liquid-holding chamber and having a second chamber holding a second amount of cryogenic liquid distinct from the first chamber, another limitation presented in claim 22.  The reference of Lihl disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).  Furthermore, Lihl discloses container 50 forms a second chamber which is illustrated in Fig. 2, Col. 4, lines 33-36), where the contents of the second chamber (container 50) does not contact the contents of the first chamber (Dewar vessel 1), also illustrated in Fig. 4.  Also, the arguments pertaining to claim 24 has been deemed as allowable subject matter, and for those reasons, the discussion of claim 24 has been addressed in the allowable subject matter section, discussed above in the Office Action.  
Regarding the bottom pg. 12 of Applicant’s arguments, where Applicant asserts claim 22 has been amended to currently recite the Dewar “seat thereon the container” and the first chamber be “fluidly connected to the main chamber to receive therefrom and hold” the cryogenic liquid.  Referring to the latter claim limitation presented in claim 22, the reference of Lihl disclose a Dewar vessel 1, which does seat (or sit) thereon  container 12 (illustrated in Fig. 1).  Also, Lihl disclose the Dewar (Dewar vessel 1) has a first chamber (chamber 4, Fig. 1) fluidly connected to the main chamber (container 12, Fig. 1) to receive and hold a first amount of cryogenic liquid (liquid cooling agent, Col. 3, line 35), also shown in illustrated Fig. 1 of Lihl.  Furthermore, Applicant’s argument regarding the Dewar vessel can be adjacent itself, cannot be addressed in this Office Action, since Applicant has amended the claim language to remove the term “adjacent” from claim 22.  Additionally, it is unclear of what Applicant is attempting to claims referring to “a container having a main chamber…” recited in claim 22.  Furthermore, the inner container 12 does seat thereon Dewar vessel 1 (also illustrated in Fig. 1), and the structure/space 4 referenced in Lihl does seat thereon inner container 12, because the inner container 12 is encompassed by the structure/space 4 of Lihl, also illustrated in Fig. 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799